Citation Nr: 1609913	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to payment of 38 U.S.C., Chapter 35, Dependents' Educational Assistance (Chapter 35) benefits prior to September 30, 2012.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1974 to May 1975.  The Appellant is the Veteran's son.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 determination of the St. Louis, Missouri, Regional Office's Education Center (RO) which denied payment of expenses associated with the Appellant's course of study at the Metropolitan State University between August 2008 and April 2011.  In April 2014, the RO denied payment of expenses associated with the Appellant's course of study at the University of Phoenix prior to September 30, 2012.  The Board has reviewed the education folder and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his July 2014 Appeal to the Board (VA Form 9), the Appellant advanced contentions which may be reasonably construed as a claim for Chapter 35 benefits associated with his pursuit of a Master's degree.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  In August 2011, the Appellant submitted a Dependent's Application for VA Education Benefits (VA Form 22-5490) which was received by VA on August 19, 2011.  This submission included a copy of his birth certificate which did not indicate the name of his father.

2.  In September 2011, the RO denied the Appellant's eligibility for Chapter 35 benefits as the evidence of record did not establish that the Appellant was the Veteran's child for VA purposes.  

3.  On August 22, 2013, the Appellant submitted a July 2013 Affidavit of Birth executed by his mother which identified the Veteran as the Appellant's father.  

4.  In September 2013, the Veteran submitted a signed written acknowledgement of the Appellant as his son which was received by VA on September 30, 2013.  

5.  In October 2013, VA issued a Certificate of Eligibility for Chapter 35 benefits.  


CONCLUSION OF LAW

The criteria for payment of Chapter 35 benefits as of August 22, 2012 have been met.  38 U.S.C.A. §§ 3501(a)(1)(A), 3513 (West 2014); 38 C.F.R. §§ 3.210(b), 3.807, 21.1029, 21.1030, 21.1031, 21.1032, 21.3030, 21.4131(d) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

II.  Payment of Chapter 35 Benefits Prior to September 30, 2012

The Appellant asserts that he should be reimbursed for the educational expenses which he incurred prior to September 30, 2012, as VA misinformed him and/or provided confusing information as to the payment of Chapter 35 benefits.  

In February 2011, VA established the Veteran's entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility to Chapter 35 benefits and effectuated the awards as of January 14, 2005.  On April 19, 2011, VA informed the Veteran of the awards.  

In August 2011, the Appellant submitted a Dependent's Application for VA Education Benefits (VA Form 22-5490) which was received by VA on August 19, 2011.  In August 2011, VA requested that the Appellant submit a copy of "the public record of your birth or the church record of your baptism showing the names of both parents."  In August 2011, the Appellant submitted a copy of his birth certificate which did not indicate the name of his father.  In September 2011, VA denied the Appellant's claim as it was "unable to establish you as a dependent of the Veteran."  

In 2013, the Appellant sought to reopen his claim for Chapter 35 benefits.  In August 2013, VA again requested that the Appellant submit a copy of "the public record of your birth or the church record of your baptism showing the names of both parents."  In August 2013, the Appellant submitted a July 2013 Affidavit of Birth executed by his mother which identified the Veteran as the Appellant's father.  In September 2013, VA informed the Appellant that the July 2013 Affidavit of Birth from his "mother is not acceptable proof of paternity for VA purposes" and indicated the acceptable evidence needed to establish his relationship to the Veteran.  In September 2013, the Veteran submitted a signed written acknowledgement that the Appellant was his son.  The Veteran's written statement was received by VA on September 30, 2013.  In October 2013, the RO issued a certificate of eligibility to Chapter 35 benefits to the Appellant.  

In February 2014, the RO denied payment of educational expenses associated with the Appellant's course of study at the Metropolitan State University between August 2008 and April 2011.  In April 2014, the RO denied payment of expenses associated with the Appellant's course of study at the University of Phoenix prior to September 30, 2012.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807, 21.3021.  In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030.  Where a claimant is a child of a veteran born outside of marriage, proof of the individual's relationship to the veteran will consist of either: (1) a written acknowledgment signed by the veteran; (2) evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3) any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings.  38 C.F.R. § 3.210(b).  

Generally, the commencing date for payment of Chapter 35 benefits, where a person eligible to receive educational assistance under Chapter 35 enters into training and the award is the first award of educational assistance for the program of education the eligible person is pursuing, can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.3130(e), 21.4131(d).  

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  A claim is a formal claim when the claimant files the claim with VA; the claim is a claim for educational assistance; and, if there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form.  When VA requests evidence in connection with a claim and the claimant submits that evidence to VA after having abandoned his claim, the claimant's submission of the evidence is an informal claim.  A claim is an abandoned claim if, in connection with a formal claim, VA requests that the claimant furnish additional evidence and the claimant does not furnish that evidence within one year of the date of the request and does not show good cause why the evidence could not have been submitted within one year of the date of the request.  38 C.F.R. § 21.1029.  

The Appellant submitted a formal claim for Chapter 35 benefits which was received by the RO in August 2011 without appropriate evidence establishing his relationship to the Veteran.  The RO informed the Appellant of the acceptable evidence to establish such a relationship.  The Appellant did not subsequently submit the requested documentation.  In September 2011, the RO denied the Appellant's claim and there is no indication in the record that the denial was not sent out to the address on file.  In August 2013, the Veteran submitted an affidavit from his mother, which, combined with the initial birth certificate qualifies as "secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings."  38 C.F.R. § 3.210(b).  It constitutes the Appellant's informal claim of entitlement to Chapter 35 benefits.  38 C.F.R. § 21.1029.  Therefore, the appropriate commencement date for payment of Chapter 35 benefits is August 22, 2012, the date one year prior to receipt of the Appellant's informal claim.  



Although the Board is sympathetic toward the Appellant as to an even earlier date, it is bound by the law.  This decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the undisputed facts of this case, payment of Chapter 35 benefits cannot be made for the Appellant's courses of study prior to August 22, 2012.  


ORDER

Payment of Chapter 35 benefits as of August 22, 2012 is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


